NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                        ______

                         No. 10-4229
                           ______

                        JOHN BLANK,
                               Appellant

                               v.

         THE PENNSYLVANIA SOCIETY FOR THE
         PREVENTION OF CRUELTY TO ANIMALS;
             HOWARD NELSON, in his official and
           individual capacity; GEORGE BENGAL, in
          his official and individual capacity; ASHLEY
         MUTCH, in her official and individual capacity;
        JUAN MARTINEZ, in his official and individual
        capacity; MAIN LINE ANIMAL RESCUE, INC;
                         WILLIAM SMITH
                               ______

        On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
                 (D.C. Civil No. 10-cv-03222)
          District Judge: Honorable Harvey Bartle III
                            ______

       Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                        June 24, 2011

Before: BARRY, AMBRO, and VAN ANTWERPEN, Circuit Judges.

                     (Filed: June 28, 2011)
                             ______

                  OPINION OF THE COURT
                          ______
VAN ANTWERPEN, Circuit Judge.

                                             I.

       John Blank appeals from the District Court’s order granting the Defendants’

motion to dismiss his federal claims under 42 U.S.C. § 1983 and accompanying state law

claims. Blank argues that the District Court erred in concluding that: (1) his federal

claims against the Pennsylvania Society for the Prevention of Cruelty to Animals and

several of its employees were barred by Heck v. Humphrey, 512 U.S. 477 (1994); and (2)

Main Line Animal Rescue (“MLAR”) and its CEO and president William Smith were not

acting under the color of state law. We will affirm.

                                            II.1

       We write only for the parties and assume their familiarity with the factual and

procedural history of this case, which is set forth in the District Court’s opinion. See

Blank v. Pa. Soc’y for the Prev. of Cruelty to Anim., et al., No. 2:10-cv-03222, 2010 WL
3927590, at *1 (E.D. Pa. Oct. 5, 2010). We have little to add to the District Court’s

reasoning, as explained in Judge Bartle’s opinion, for granting the motion to dismiss as to

the same issues raised on appeal. Thus we will limit our discussion to one aspect of the

District Court’s opinion and otherwise affirm for substantially the same reasons

expressed therein.


1
        The District Court had jurisdiction over Blank’s § 1983 action pursuant to 28
U.S.C. §§ 1331, 1343(a)(3)-(4), and 1367. We have jurisdiction pursuant to 28 U.S.C. §
1291. We review de novo a district court’s decision to dismiss a complaint for failure to
state a claim upon which relief may be granted. Mayer v. Belichick, 605 F.3d 223, 229
(3d Cir. 2010).
                                              2
       Although we agree with the District Court that Blank’s federal claims constitute an

impermissible collateral attack on his convictions, see Heck, 512 U.S. at 487, we part

ways with the District Court on one particular point. The District Court concluded that

the “Commonwealth’s entire case hinged on the evidence of animal cruelty obtained

through the July 17, 2008 raid.” Blank, 2010 WL 3927590, at *3. Because several

Defendants visited Blank’s kennel prior to the July 17, 2008 raid and witnessed poor

living conditions and animal injuries, we cannot say with confidence that his convictions

were based exclusively on evidence obtained from the purportedly illegal search and

seizure that took place on July 17, 2008.

       Nonetheless, we think Blank’s federal claims are barred by Heck because they are

premised on the theory that this additional evidence was “concoct[ed],” “distorted,” and

“misrepresented” as part of a broad conspiracy to conduct an illegal search and seizure

and deprive Blank of his constitutional rights. (App. at 28-30.) Elsewhere in his

complaint, Blank contends that the conduct of several Defendants resulted in “the

continued filing and prosecution of charges and cases that should never have been filed

and prosecuted.” (Id. at 42.) In sum, Blank’s federal claims are contingent on the

proposition that genuine evidence of the crimes to which he pled guilty did not exist and

that no investigation or charges would have been brought against him but for a deliberate

conspiracy carried out by the Defendants. Accordingly, Blank’s claims are irreconcilable

with his guilty plea, and if successful, they would necessarily imply the invalidity of his

convictions. See Heck, 512 U.S. at 487. Thus, while we differ with the District Court

                                             3
regarding the significance of the July 17, 2008 raid, we agree with the District Court’s

ultimate conclusion that Blank’s federal claims are barred by Heck.

                                            III.

       For the foregoing reasons, we will affirm the order of the District Court granting

the Defendants’ motion to dismiss.




                                             4